In an action, inter alia, to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Scarpino, J.), entered December 2, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion is denied, and the complaint is reinstated.
*597Since there are questions of fact as to whether the defendant was negligent, and whether that negligence, if any, was the proximate cause of the injuries of the plaintiff Kevin O’Brien, the motion for summary judgment should not have been granted.
The parties’ remaining contentions are either without merit or academic in light of this determination.
Miller, J. P., Pizzuto, Goldstein and Florio, JJ., concur.